ORDER
PER CURIAM.
Shahean Jones (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury trial, finding him guilty of murder in the first degree, Section' 565.020 RSMo 1994, and armed criminal action, Section 571.015 RSMo 1994. Defendant was sentenced to life imprisonment without parole for murder in the first degree, and life imprisonment for armed criminal action, the sentences to be served consecutively.
Defendant raises two points on appeal. First, Defendant claims the trial court erred for failing to strike a venireman for cause. Second, Defendant contends the *736-738trial court abused its discretion in admitting autopsy photographs because they were repetitive, prejudicial, inflammatory and lacked probative value.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).